Case 21-12317-EPK Doc 28 Filed 03/31/21 Page 1of9

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF FLORIDA
WEST PALM BEACH DIVISION

www.fisb.uscourts. gov
In Re: | CASE NO: 21-12317-EPK
HELLENIC PETROLEUM LLC, CHAPTER 7 (Involuntary)

Alleged Debtor.
/

NOTICE OF FILING JOINDER IN CHAPTER 7 INVOLUNTARY PETITION AS A
PETITIONING CREDITOR BY RENEWABLE ENERGY GROUP, INC.

Petitioning Creditor, Pro Petroleum, LLC, by and through undersigned counsel, hereby
files the attached Chapter 7 Involuntary Petition executed by creditor, Renewable Energy Group,
Inc., whereby Renewable Energy Group, Inc. joins as an additional Petitioning Creditor in the
involuntary Chapter 7 petition filed by Pro Petroleum, LLC on March 10, 2021.

Dated: March 31, 2021 , Respectfully Submitted,

GREENSPOON MARDER LLP
/s Rilyn A. Carnahan

 

MICHAEL R. BAKST, ESQ.
Florida Bar No.: 866377

RILYN A. CARNAHAN, ESQ.
Florida Bar No.: 614831
Attorneys for Petitioning Creditor,
Pro Petroleum, LLC

CityPlace Tower

525 Okeechobee Blvd., Suite 900
West Palm Beach, FL 33401

T: (561) 838-4557
Email:rilyn.carnahan @ gmlaw.com
Case 21-12317-EPK Doc 28 Filed 03/31/21 Page 2 of9

CERTIFICATE OF SERVICE

I certify that on March 31, 2021, I electronically filed the foregoing document with the
Clerk of Court using CM/ECF and that the foregoing document is being served this day on all
counsel of record or pro se parties identified on the attached Service List, either via transmission
of Notices of Electronic Filing generated by CM/ECF, or by first class U.S. mail on those counsel
or parties who are not authorized to receive electronically Notices of Electronic Filing as indicated
below. .

/s/ Rilyn A. Carnahan
Rilyn A. Carnahan

Mailing Information for Case 21-12317-EPK

Electronic Mail Notice List

The following is the list of parties who are currently on the list to receive email notice/service
for this case.

e Michael R. Bakst  efileul094@gmlaw.com,
ecf.alert+bakst @titlexi.com;efileu 1092 @ gmlaw.com;efileu2 170@ gmlaw.com;efileu386
@gmlaw.com

e Rilyn A Carnahan _ rilyn.carnahan@gmlaw.com,
efileu1092 @ gmlaw.com;efileu1089 @ gmlaw.com;efileu2 170 @ gmlaw.com;efileu1435 @
gmlaw.com;efileu 1094 @ gmlaw.com;efileu1093 @ gmlaw.com;gregory.stolzberg @ gmlaw
.com;efileu2299 @ gmlaw.com

¢ Robert P. Charbonneau rpc @agentislaw.com,
nsocorro @agentislaw.com;bankruptcy @ agentislaw.com;bankruptcy.ecc @ecf.courtdrive.
com

e Patrick R Dorsey pdorsey@slp.law,
dlocascio @slp.law;dwoodall @slp.law;pmouton @slp.law;pdorsey @ecf.courtdrive.com

e Christian Peter George christian.george @akerman.com,
susan.scott @akerman.com,jennifer.meehan @akerman.com

e Gabriel M Hartsell gabriel.hartsell @quarles.com, sybil.aytch@quarles.com

e Office of the US Trustee USTPRegion21.MM.ECF @usdoj.gov

e Bradley S Shraiberg bss@slp.law,
dwoodall @slp.law;dwoodall @ecf.courtdrive.com;dlocascio@slp.law;pmouton @slp.law

Manual Notice List

The following is the list of parties who are not on the list to receive email notice/service for this
case (who therefore require manual noticing/service).

Panagiotis Kechagias

Registered Agent for Hellenic Petroleum,
9858 Glades Road, Ste. 219

Boca Raton, FL 33434
Case 21-12317-EPK Doc 28

Served via regular US Mail and email:
Xtreme Fuel Transport, Inc

Attn: ViriDiana Valerio, Vice President
146 W Rialto Ave

Rialto, Ca 92376

Xtremefueltransport @ yahoo.com

Renewable Energy Group, Inc.

Attn: Michael Maier, Corporate Counsel
416 S. Bell Avenue

Ames, IA 50010-0888
Notice@REGI.com

Filed 03/31/21

Page 3 of 9
Case 21-12317-EPK Doc 28 Filed 03/31/21 Page 4of9

Fill In this information to Identify the ca

 

United States Bankruptcy Court for the:

Southern District of _ Florida
Slate)

24-12317-EPK ?

Case number (if known): Chapter

(1 Check if this is an
amended filing

Official Form 205
Involuntary Petition Against a Non-Individual

Use this form to begin a bankruptcy case against a non-indlvidual you allege to be a debtor subject to an involuntary case. If you want to begin
a case agalnst an Individual, use the /nvoluntary Petition Against an Individual (Official Form 105). Be as complete and accurate as posslble. If
more space is needed, attach any additional sheets to this form. On the top of any additional pages, write debtor's name and case number (if
known).

12115

 

Port tr Identify the Chapter of the Bankruptcy Code Under Which Petition Is Filed

 

4. Chapter of the Check one:

Bankruptcy Code
(i Chapter 7

UO Ghapter 11

Identify the Debtor

2, Debtor's name Hellenic Petroleum LLC

 

 

3, Other names you know
the debtor has used in
the last 8 years

 

 

 

Include any assumed
names, lrade names, or
doing business as names.

 

 

4. Debtor's federal QO) Unknown
Employer Identification
Number (EIN) epee

 

6. Debtor's address

 

Principal place of business

7000 VW. Palmetto Park Road

Mailing address, if different

 

 

 

 

 

 

 

 

 

 

Number Street Number Street
Ste. 302
P.O. Box
Boca Ralon FL 33433
City Stale «ZIP Code City State ZIP Code
Location of principal assets, If different from
principal place of businass
Palm Beach
County Number Street
City State ZIP Code
Official Form 205 Involuntary Petition Against a Non-Individual page 1

 
Case 21-12317-EPK Doc 28 Filed 03/31/21 Page 5of9

Hollentc Petroteura LLC
QCebtor

Casa number (¢ kaon) 21-12317-EPK

 

Ramo

 

6. Debtor's website (URL)

7. Type of debtor

www. hetlenicpelrolsumic.con

 

‘(Corporation (including Limited Liabillly Company (LLC) and Limited Liability Partnership (LLP))
1 Partnership (excluding LLP)
(1 Other type of debtor, Specify:

 

 

8, Type of debtor's
business

s. To the best of your
knowledge, are any
bankruptcy cases
pending by or against
any partner or affiliate
of this debtor?

10, Venue

@@ No

Check one:

Q Health Care Business (as defined In 11 U.S.C. § 101(27A))
O) Single Asset Reat Estale (as defined In 11 U.S.C. § 101(51B))
C1 Rallroad (as defined In 14 U.S.C. § 101(44))

C1 Stockbroker (as defined In 11 U.S.C. § 107(63A))

(2 Commodity Broker (as defined in 11 U.S.C. § 101(6))

€) Clearing Bank (as defined in 11 U.S.C. § 781(3))

(3 None of the types of business listed.

Q1 Unknown type of business.

 

 

OQ Yes. pebtor Relationship
District Date filed Case number, if known,
MM/DD /YYYY
Debtor Relattonship
Oistsict Date fed Case number, If known
MM /ODIYYYY :

Part 9: | Report About the Case

Cheek one:

(2) Over the last 180 days before the filing of this bankruptcy, the debtor had a domicile, principal place of
business, or principal assets in this district longer than In any other district,

Cl A bankruptcy case concerning debtor's affiliates, general partner, or partnership Is pending In this district.

 

11, Allegations

Each petitioner ts eligible to file this petition under 11 U.S.C. § 303(b).
The debtor may be the subject of an involuntary case under 11 U.S.C. § 303(a).

At least one box must ba checked:

Ci The debtor is generally not paying its debts as they become due, unless they are the subject of a bona
fide dispute as to llability or amount.

C2) Within 120 days before the filing of this petition, a custodian, ther than a trustee, recelver, or an
agent appointed or aulhorized to take charge of less than substantially all of the properly of the
debtor for the purpose of enforcing a lien against such property, was appointed or took possession.

 

42, Has there baen a
transfer of any claim
against the debtor by or
to any petitioner?

 

CI No

Q Yes. Attach all documents that evidence the transfer and any statements required under Bankruptcy
Rule 1003(a).

 

Official Form 206

Involuntary Petition Against a Non-Individual page 2

 

 
Case 21-12317-EPK Doc 28 Filed 03/31/21 Page 6of9

 

 

 

 

 

 

Debtor Hellenic Petroleum LLC Case numbar @incany__21-12317-EPK
Nemo
43. Each petitioner's claim Name of petitioner Nature of petitioner's claim Amount ofthe claim =”
above the value of
any len
Renewable Energy Group, Inc. Outstanding AJR balance $ 506,660.56
(see atlached statement) $
$
Tolal of petitioners’ claims ¢__ 506,660.56

if more space Is needed fo list petitloners, attach additional sheets. Write the alloged debtor's name and the case number, If known, at
the top of each sheet, Following the format of this form, set out the Information required In Parts 3 and 4 of the form for each
additlonal petitioning creditor, the petitioner's clalm, the petitioner's representative, and the patitioner's attorney. Include the
statement under penalty of perjury set out in Part 4 of the form, followed by each additional petitioner's (or representative's) signature,
along with the signature of the patitioner’s attorney.

Requast for Relief

 

 

WARNING -- Bankruptcy fraud is 4 serious crime. Making a false statement in connection with a bankrupley case can resull in fines up to
$600,000 cr Imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

Petitioners request thal an order for relief be entered agalnst the debtor under the chapter of 1{ U.S.C. specified In this petition. If a
petitioning crediter is a corporation, altach the corporate ownership statement required by Bankruptcy Rule 1040(b). If any petitioner is a
foreign representative appointed tn a foreign proceeding, altach a certified copy of the order of the court granting recognition.

| have examined the information tn thls document and have a reasonable bellef tha! the Information Is irue and correct.

Petitioners or Potitioners' Representative Attorneys

Name and mailing address of petitioner

Renewable Engergy Group, Inc, Clo } l {\ hs
Name

Avchael Mawe

Prinied name

REG Jot

 

 

 

 

 

 

416 S, Beil Avenue A Fimname fan 27
Number Street " meny
Amss JA 50010-0888 Gy f. rll Ave
City State ZIP Code yi Number Strast
MT & RECT. Gory . Aaos LA Yoon
City 7 State ZiP Code

Name and malling address of petitloner’s representative, if any
Nori e LECT Coa
Contact phone Yo 2/26623— Emall

Bar number TUDO

 

Nama

 

Number Street

 

State f. “

 

City State ZIP Gode

 

| declare under penalty of perjury that the foregoing Is true and correct. ::

i
Executed on Orf2t rors “x WM 7]
— MMP DDLYYYY a c <<

Signature of altomey
x L C okvotate Conniel
Signature of polltfoner or representative, including representative's title Date signed 3 PRS
nanan MM 70D /YYYY

 

 

Official Form 205 Involuntary Petition Against a Non-Individual page 3

 

 
. Case 21-12317-EPK Doc 28 Filed 03/31/21 Page 7 of9

Hellente Petrotaum LLC
Name

Bebtor

 

Name and mailing address of petitioner

 

Name

 

Number Streot

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Case number (rkaosny__21-72347-EPK

 

Printed name

 

Firm nama, if any

 

 

 

 

 

 

 

 

 

 

 

 

 

City State 7iP Goda Number Street
Name and mailing address of petitioner's representative, if any City State ZIP Code
Contact phone Email
Name :
Bar number
Number Street i
i State
City Stale ZIP Code
I declare under panaily of perjury that the foregoing Is true and correct.
Executed on : x
MM / DD /YYYY ii Signature of attorney
4
ul
x :
i Date signed
Signature of patittoner or representative, including representative's litle 2 MM /DD /YYYY
Name and malling address of potitioner
Name i Pinted name
5 Firm name, if any
Number Street {
City Stale ZIP Code | Number Street
Name and mailing address of petitioner's representative, Ifany == Clty State aiP Code
i : Contact phone Email
Name i
: Bar number
Number Street
State
City. . State 2iP Code Hi
i
| declare under penalty of perjury that.the foregoing Is true and correct. i
i
Executed on : x
MM 70D fYYYY Signature of allomey
Date signed
Signature of petitioner or representative, Inctuding rapresentative's Ula MM /OD /YYYY
Official Form 205 tnvoluntary Petition Agains! a Non-Individual page 4

 

 
Case 21-12317-EPK Doc 28 Filed 03/31/21 Page 8of9

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

REG STATEMENT OF ACCOUNT

Invoice Number Sales Orde r Invoice Date Due Date Open Amount Days Past Due PO Reference Number
1240109 3077299 08/16/2019 08/23/2019 $ 22,933.94 581 19221MA21
1240110 3077300 08/16/2019 08/23/2019 $ 24,076.83 581 19221MA20
1241232 3085770 08/20/2019 08/27/2019 $ 24,494.74 577 19226MA02
1241237 3088499 08/20/2019 08/27/2019 $ 24,099.74 577 19227MA40
1241238 3088501 08/20/2019 08/27/2019 $ 24,006.62 577 19227MA39
1241257 3085773 08/20/2019 08/27/2019 $ 24,147.47 577 19226MA01
1241467 3077289 08/20/2019 08/27/2019 $ 23,790.18 577 19221MA28
1241469 3077304 08/20/2019 08/27/2019 $ 24,250.63 577 49221 MA29
1241576 3085768 08/20/2019 ~ 08/27/2019 $ 24,820.70 577 19226MA03
1242413 3085769 08/22/2019 08/29/2019 $ 25,052.10 575 19226MA05
1242465 3088502 08/22/2019 08/29/2019 $ 23,593.73 575 19227MA42
1242752 3101372 08/22/2019 08/29/2019 $ 24,269.59 575 19227MA41
1243871 3085767 08/26/2019 09/02/2019 $ 22,003.10 571 19226MA06
1243872 3085771 08/26/2019 09/02/2019 $ 21,688.77 571 19226MA04

Tota! Outstanding : $ 506.660.56
Page 2 of 2 Contact:

 

Phi#: 515-239-8150

 
Case 21-12317-EPK Doc 28 Filed 03/31/21 Page 9of9

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF FLORIDA
WEST PALM BEACH DIVISION
www. flsb.uscourts.gov

In re: Case No.: 21-12317-EPK
Chapter 7
HELLENIC PETROLEUM LLC,
Alleged Debtor.
/

 

CORPORATE OWNERSHIP STATEMENT PURSUANT TO
FEDERAL RULES OF BANKRUPTCY PROCEDURE 1010(b) and 7007.1

Pursuant to Rules 1010(b) and 7007.1 of the Federal Rules of Bankruptcy Procedure, I,
Todd Samuels, Chief Accounting Officer & Controller of Renewable Energy Group, Inc., an lowa
corporation (the “Petitioning Creditor”), a petitioning creditor in the above-captioned case, declare
under penalty of perjury that, to the best of my knowledge, information, and belief, there are no
corporations directly or indirectly that own 10% or more of any class of Petitioning Creditor’s

equity interests,

RENEWABLE ENERGY GROUP, INC.

oe .
By: reeds Qiy7
Printed: Todd Samuels
Title: Chief Accounting Officer &

Controller
Dated: March 3\ , 2021

 
